Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Furman on 6/3/2022.

The application has been amended as follows: 
	Rejoined claims 34-35, 37, 39, and 45-46.
Amended claims 30, 31, and 37 as follows:
30. (Currently Amended) A method for detecting a target nucleic acid in a sample, comprising: 
(a) obtaining a reference value by measuring an electrical property using two or more electrodes positioned along at least a portion of the length of a channel prior to introducing a nucleic acid probe into the channel; 
([[a]]b) introducing [[a]]the nucleic acid probe into [[a]]the channel, wherein the nucleic acid probe is allowed to flow in the channel; 
([[b]]c) introducing the sample into the channel, wherein the sample is allowed to flow in the channel and wherein said sample comprises the target nucleic acid complementary to said nucleic acid probe; 
([[c]]d) measuring an electrical property using two or more electrodes positioned along the at least a portion of the length of the channel to obtain an electrical property value; 
([[d]]e) comparing the electrical property value with [[a]]the reference value; and
([[e]]f) detecting an aggregate in the channel while the nucleic acid probe and sample are flowing in the channel based on the comparison between the electrical property value and the reference value, wherein the aggregate is formed by an interaction between the target nucleic acid and the nucleic acid probe, thereby detecting the target nucleic acid.

31. (Currently Amended) The method of claim 30, wherein (b) comprises introducing a plurality of nucleic acids probes into the channel.

37. (Currently Amended) The method of claim 30, wherein (c) is performed prior to (b).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 4/14/2022, none or the prior art in record, alone or in combination, fairly suggests or teaches a method for detecting a target nucleic acid in a sample comprising the specific steps and the special performance of each step as cited in claim 30. Therefore, claims 30-39, and 41-46 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/           Primary Examiner, Art Unit 1795